Waite, C. J.
It is the policy of our law, to make all property, with few exceptions, liable to taxation, that it may be made to contribute to the support of government, by which it is protected, and secured to the owner. Among the kinds specifically exempted, is “ the real and personal estate of persons of color.”
The first enquiry is, whether the property, for which the plaintiff has been taxed by the defendants, is the estate of those persons, who are claimed to be persons of color, within the meaning of the statute.
That the legal title is not in them, but in the plaintiff, must be admitted. The conveyance was to him, and not *32to them. And whether they will have any interest in the property, is yet uncertain, depending upon their attaining the age of twenty-one years.
The property is not to be conveyed to them until the youngest becomes of that age, and, during their minority, they have no interest in it, except so much of the rents, as the plaintiff, in the exercise of his discretion, may think proper to allow them for their education and support. It is obvious, therefore, that, at present, they have no vested interest, beyond a claim upon the plaintiff, for a reasonable exercise of his discretion.
And it does not appear that their claim, in this respect, would, in any manner, be affected by the taxation of the property. The grantor, in his deed, seems to contemplate a surplus of rents, beyond what may be required for his children, which he directs to be invested and holden in trust. For aught that appears, these rents may be fully adequate for the support of the children during their minority, and the payment of all taxes.
If the children should all die before any one of them arrives at the age of twenty-one years, and without heirs, an event which seems also to have been contemplated by the grantor, then the whole property, including both that conveyed by the deed, and the accumulated rents, is to be conveyed to the heirs of the grantor.
We do not think it was the design of the legislature to exempt property, thus situated, from taxation. The general rule is, that all real estate shall be subject to taxation, and an exemption of any particular estate is an exception to that rule; and to entitle a party to the benefit of such exemption, he must bring his case clearly within the provision of the law; which we think the plaintiff, in the present case, has not done. He is not a person of color.
Whether the children of the grantor, having a preponderance of white blood, can be considered as persons of color, within the meaning of the statute, and whether the provision *33in the deed, relative to the payment of taxes, can have any effect upon the question, whether the property is, by law, liable to taxation, are questions which we deem it unnecessary to consider. But for the reason already stated, we are of opinion that, upon the facts admitted in the case, the plaintiff is not entitled to recover, and therefore we advise the superior court to render judgment in favor of the defendants.
In this opinion the other judges, Storrs and Hinman, concurred.
Judgment for defendants.